Opinion by
Me. Chief Justice Bell,
This is an appeal from the Order of the Court of Common Pleas denying defendants’ petition to open a judgment.
On November 30, 1959, judgment was entered by the plaintiff on a note made by defendants dated November 2, 1956, in the amount of |10,000. On November 2, 1960, defendants filed a petition to open the judgment; and plaintiff filed an answer which denied all the material allegations of the petition. After depositions and argument, the lower Court dismissed the petition. We find no clear abuse of discretion or error of law. See Girard Trust Corn Exchange Bank v. Sweeney, 413 Pa. 203, 196 A. 2d 310; Universal Builders Supply, Inc. v. Shaler Highlands Corporation, 409 Pa. 334, 337, 186 A. 2d 30.
Order affirmed.